AO 245B (CASDRev. 08/13) Judgment in a Criminal Case for Revocations


                                    UNITED STATES DISTRICT
                                          SOUTHERN DISTRICT OF CALIFO NIA L..­_ _ _ _ _---J
             UNITED STATES OF AMERICA

                               v.
            JESUS EDUARDO ESPINOZA (1)
                                                                         Case Number:        15CR0764-GPC

                                                                      ROBERT SCHLEIN
                                                                      Defendant's Attorney
REGISTRATION NO.                56636208
D­
THE DEFENDANT: 

IZI admitted guilt to violation ofallegation(s) No.         1


D    was found guilty in violation of allegation(s) No.                                                 after denial of gUilty. 

                                                          --------------------------
Accordingly, the court has a4iudicated that the defendant is guilty of the following allegation(s): 


Allegation Number                 Nature of Violation 

              I                   Failure to participate in drug aftercare program




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                      December 7_ 2018
                                                                      Date of Imposition of Sentence

                                                                          ~~{;IQ
                                                                      HON. Gonzalo P. Curiel
                                                                      UNITED STATES DISTRICT JUDGE




                                                                                                                      15CR0764-GPC 

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

DEFENDANT:                JESUS EDUARDO ESPINOZA (1)                                              Judgment - Page 2 of2
CASE NUMBER:              15CR0764-GPC

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be imprisoned for a term of:
 TEN (10) MONTHS (95 days credit for time in custody)




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b). 

 D     The court makes the following recommendations to the Bureau of Prisons: 





 D     The defendant is remanded to the custody of the United States Marshal. 


       The defendant shall surrender to the United States Marshal for this district: 

             at
                  ------------------ A.M.                    on 

             as notified by the United States Marshal. 


       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
       Prisons:
       D     on or before
             as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                      RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                --------------------------                    ------------------------------
 at ________________ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL 




                                    By                     DEPUTY UNITED STATES MARSHAL



                                                                                                      15CR0764-GPC
